ON motion for rehearing.
GRAVES, Presiding Judge.
In his motion for rehearing, appellant complains because the original opinion in this matter makes no mention of the supplemental brief filed by him in which he called the court’s attention to the fact that two of the appellant’s character witnesses were asked by the district attorney if they knew anything about the appellant having been charged with other offenses prior to the present time. There seems to be no objection thereto disclosed by the record. Appellant complains of this as fundamental error and claims that the asking of such question should reverse this cause. We do not feel like extending the rule of fundamental error to such matter.
The motion for rehearing is overruled.